Citation Nr: 1735401	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  08-07 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chest disability.

2.  Entitlement to service connection for low back disability ( previously characterized as chronic low back pain with right lower extremity radiculopathy). 




REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971. 

This appeal to the Board of Veterans Appeals (Board) arose from a September 2007 rating decision in which the RO declined to reopen the Veteran's claim for service connection for a back or muscle condition (characterized as chronic low back pain with right lower extremity radiation) and also denied service connection for costosternal pain (characterized as a chest disability).  Later that month, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In September 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In a June 2012 decision, the Board reopened the claim for service connection for a low back disability but remanded the reopened claim, as well as the claim for service connection for a chest disability, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  In December 2015, the Board, again, remanded the claims on appeal to the RO for further development.  After accomplishing further action, the AMC continued to deny the claims (as reflected in the February 2016 supplemental SOC (SSOC)) and returned the matters to the Board for further appellate consideration.  In December 2016, the Board, again, remanded the claims on appeal to the RO for further development.  After accomplishing further action, the AMC granted service connection for a chest disability; this matter is being formally dismissed, below.  However, the AOJ continued to deny the service connection claim for a low back disability (as reflected in the May 2017 SSOC).  

As for the matter of representation, the Board notes that, while the Veteran was previously represented by Disabled Veterans of America and the American Legion, in May 2015, the Veteran granted a power-of-attorney in favor of Vietnam Veterans of America with regard to the claims on appeal.  See May 2015 VA Form 21-22 (uploaded in VBMS).  The Veteran's current representative has submitted written argument on his behalf.  See October 2016 Informal Hearing Presentation.  The Board recognizes the change in representation.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's disposition of the claim for service connection for a chest disability is set forth below.  The claim for service connection for low back disability is addressed in the remand following the order; this matter is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board again notes, as noted in December 2015 Board remand, the claim for service connection for a bilateral knee disability was raised in October 2013, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over that matter, and it is again referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b)(2016).


FINDING OF FACT

In a May 2017 rating decision, the AMC granted service connection for dyspepsia with chest pain-a chest disability). 


CONCLUSION OF LAW

As the May 2017 award of service connection for a chest disability represents a grant of the benefit sought on appeal with respect to the claim for service connection for such, there remains no case or controversy over this issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).
With respect to the claim of entitlement to service connection for a chest disability, as noted in the introduction above, the Veteran timely perfected an appeal of the September 2007 rating decision in which the RO denied the claim.  Following the Board's December 2016 remand, the AMC granted service connection for dysopsia with chest pain-a chest disability.  Such action resolved the service connection   Hence, with respect to this matter, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal as to this claim must be dismissed.

ORDER

The appeal as to the claim for service connection for a chest disability is dismissed.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim for service connection for a low back disability is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Here, the Veteran claims that his low back disability is due to his military service.  See September 2010 Board hearing transcript..  In particular, he asserts that during his service while he was stationed in Idar Oberstem Strasbourg, Germany, he was hit by two fork lifts and injured his back and sought treatment at a dispensary.  Id.

The Veteran's service treatment records (STRs) show that, in December 1969, he received treatment at the Idar Oberstem Strasbourg dispensary.

Post service, in October 1984, the Veteran filed  a claim for service connection for a back disability.  In his claim, he asserted that he sustained multiple injuries due to a fork lift accident that occurred while he was stationed in Germany.  The Veteran's claim was denied in February 1985 because he failed to report to an examination. 

In December 2016, the Board remanded the claim for a low back disability for the Veteran  an opinion, based on consideration of all relevant evidence, addressing whether the Veteran's diagnosed back disability was related to his military service. 

Pursuant to the December 2016 Board remand, the Veteran underwent VA  examination and opinion was obtained in March 2017.  In the March 2017 examination report, the examiner, a physician's assistant ,diagnosed lumbosacral strain, degenerative arthritis of the spine, and spinal stenosis and opined that it is less likely than not that the Veteran's back disability was due to his military service.  The examiner physician assistant indicated that the Veteran's in-service report of "horseplay related forklift accident supports the likeness of an acute contusion to the spine."  The examiner stated that although the Veteran had an acute contusion to the spine during service, his current back disability is located in the lumbar spine and not in the thoracic area, which is the area that the Veteran reported that his in-service injury occurred.  Moreover, the physician's assistant indicated that although the Veteran filed a claim for a back disability in 1984, he did not appear for an examination and he did not seek treatment for a back disability for more than 20 years following his military service. 

The Board finds that the March 2017 opinion is flawed.  

First, the Board notes that although the Veteran is competent to report pain, he is not competent to identify whether he injured his lumbar or thoracic spine during service.  See Jandreau v. Nicholson, 492 F.3d 1372, and 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  To this end, a lay person does not have the medical training  or expertise to competently discern whether he suffered a lumbar or thoracic spine injury.  Second, the physician's assistant's negative opinion was largely based on the absence of back treatment following the Veteran's military service and did not consider the Veteran's statements of back pain during and continuing since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on the Veteran's reports, but instead relied on an absence of medical records to provide a negative opinion).  Additionally, this opinion was authored by a nurse practitioner rather than a physician as mandated by the previous remand.

Consequently, the record still does not contain an adequate medical opinion, clearly based on full consideration of all medical and objective evidence, as well as all lay assertions-to include competent assertions as to the nature, onset, and continuity of associated symptoms.  

Accordingly, the Board finds that another  remand of this matter, to obtain a medical opinion, by  an appropriate physician, that adequately addresses  the etiology of the Veteran's low back disability.  See Stegall, 11 Vet. App. at 271; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination to obtain a medical opinion, one that is adequate for purposes of the determination being made must be provided or obtained).

Prior to accomplishing action responsive to the above, , to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records, to include records of VA evaluation and/or treatment of the Veteran dated since April 2017.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (2015) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran since April 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange to obtain from an appropriate VA physician an opinion addressing the etiology of the diagnosed lumbosacral strain, degenerative arthritis of the spine, and spinal stenosis, based on claims file review (if possible).  If an examination is deemed necessary in the judgment of the VA physician designated to provide the opinion, one should be arranged.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the opinion/examination report must include discussion of the Veteran's medical history and assertions.

If an examination is conducted, all necessary tests and studies should be accomplished (with all findings made available to the VA physician prior to the completion of his or her report), and all clinical findings should reported in detail.

With respect to the diagnosed lumbosacral strain, degenerative arthritis of the spine, and spinal stenosis, for each disability, the physician should render an opinion, based on sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in service or is otherwise medically related to in-service injury or disease.

In addressing the above, the physician must consider and discuss and all pertinent medical and other objective evidence, to include  the STRs reflecting that in December 1969 the Veteran received treatment at the Idar Oberstem Strasbourg dispensary, , as well as all lay assertions, to include assertions as to the nature, onset and continuity of associated symptoms.

Notably,  the absence of evidence of treatment for a back disability in the Veteran's STR should not, alone, serve as the sole basis for a negative opinion.  

In this regard, the physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid another remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra.  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



Department of Veterans Affairs


